Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 2-21 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 and 06/23/2020 are being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 5,369,347) in view of Vogel et al. (US 2020/0319640).

Regarding claim 2: 
Yoo teaches a system for performing a cleaning mission, the system comprising: 
one or more autonomous cleaning robots (abstract, column 1, lines 5-12), each of the one or more autonomous cleaning robots comprising: 
a drive operable to move the autonomous cleaning robot across a floor surface (motor M2, lines 27-37); 
a cleaning assembly configured to clean the floor surface (cleaning motor M3, vacuum cleaning unit, see at least column 6, lines 20-36);
(see at least infrared detecting circuit 4, column 5, lines 59-61, column 6, lines 25-35, column 7, lines 15-20); and 
a controller configured to control each of the one or more autonomous cleaning robots to navigate to the pet area to execute a cleaning mission in response to the received indication of pet activity (column 1, lines 5-15, column 7, line 15- column 10, line 20).
Yoo does not explicitly teach the cleaning mission comprising a dry and wet cleaning stage.
Vogel teaches a system for performing a cleaning mission, the system comprising: one or more autonomous cleaning robots performing a cleaning mission wherein the cleaning mission comprises a dry cleaning stage and a wet cleaning stage (see at least [0056-0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous cleaning system and method as taught by Yoo with the technique of providing a dry and we cleaning stage as taught by Vogel in order to autonomously clean a variety of messes to a higher degree of cleanliness, as it is exceedingly well-known to clean a floor in multiple stages including a dry sweeping/vacuuming followed up a wet mopping stage.
Additionally, the Examiner notes that the instant claim language, broadly interpreted, merely requires a robot capable of detecting and acting on some indication which may be associated with “pet activity in a pet area”. Therefore, a conventional robot responding to a motion detector would meet the claim limitations. Similarly, a 

Regarding claim 3:
Vogel further teaches wherein the controller is configured to control the one or more autonomous cleaning robots to execute the wet cleaning stage of the cleaning mission subsequently to execution of the dry cleaning stage of the cleaning mission (see at least [0056-0060]).

Regarding claim 4:
Vogel further teaches wherein the one or more autonomous cleaning robots comprise a single autonomous cleaning robot configured to execute both the dry cleaning stage of the cleaning mission and the wet cleaning stage of the cleaning mission (see at least [0057]).

Regarding claim 5:
Vogel further teaches wherein the one or more autonomous cleaning robots comprise: a first robot of the one or more autonomous cleaning robot configured to execute the dry cleaning stage of the cleaning mission, and a second robot of the one or more autonomous cleaning robot configured to execute the wet cleaning stage of the cleaning mission (see at least [0057]).

Regarding claim 7:
Vogel further teaches wherein execution of the dry cleaning stage of the cleaning mission comprises vacuuming or dry mopping the floor surface (see at least [0057]).

Regarding claim 8:
Vogel further teaches wherein execution of the wet cleaning stage of the cleaning mission comprises wet mopping the floor surface (see at least [0057]).

Regarding claim 9:
Yoo further teaches wherein the indication of pet activity in the pet area comprises an indication that the pet has entered or exited the pet area (see at least column 6, lines 30-35).

Regarding claims 12-15 and 17-20 the combination of Yoo and Vogel teaches a method as in claims 1-5 and 7-9 above.

Claim Rejections - 35 USC § 103
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Vogel as applied to claim 9 above, and further in view of Clary (US 2012/0313786).

Regarding claims 10 and 19:
Modified Yoo teaches the limitations as above. Yoo does not explicitly teach detecting pet activity in a pet area using a motion sensor.
	Clary teaches a system and method of determining a cleaning need in a pet area by detecting pet activity via a motion sensor (see at least [0006-0011]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic pet area cleaning system and method as taught by Yoo with the external motion sensor monitoring the use of a litter box/toilet as taught by Clary in order to allow for effective monitoring of the litter box while the robot performs other tasks or is otherwise not positioned with its sensor facing the box.

Allowable Subject Matter
Claims 6, 11, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664